United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-1044WM
                                   _____________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Missouri.
                                         *
Roland Mark Evans,                       *      [UNPUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                            Submitted: November 18, 1997
                                Filed: November 26, 1997
                                 _____________

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

       Roland Mark Evans appeals his sentence for computer and credit card fraud.
After a careful review of the record, we reject Evans's arguments. First, contrary to
Evans's view, the government's evidence and Evans's stipulation about the amount of
loss support the district court's loss calculation. Second, the record amply supports the
district court's refusal to reduce Evans's base offense level for acceptance of
responsibility. Finally, we agree with Evans that the sentencing transcript permits us
to consider Evans's ineffective assistance of counsel arguments, and having done so,
we conclude Evans has failed to show that he was prejudiced by his counsel's
performance. Accordingly, we affirm. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-